
	

115 S581 : Jessie's Law
U.S. Senate
2017-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC115th CONGRESS
		1st Session
		S. 581
		IN THE HOUSE OF REPRESENTATIVES
		August 4, 2017Referred to the Committe on Energy and CommerceAN ACT
		To include information concerning a patient's opioid addiction in certain medical records.
	
	
		
			1.
			Short title
 This Act may be cited as Jessie's Law.  2. Inclusion of opioid addiction history in patient records  (a) Best practices  (1) In general Not later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with appropriate stakeholders, including a patient with a history of opioid use disorder, an expert in electronic health records, an expert in the confidentiality of patient health information and records, and a health care provider, shall identify or facilitate the development of best practices regarding—
					
						(A)
 the circumstances under which information that a patient has provided to a health care provider regarding such patient’s history of opioid use disorder should, only at the patient’s request, be prominently displayed in the medical records (including electronic health records) of such patient;
					
						(B)
 what constitutes the patient’s request for the purpose described in subparagraph (A); and  (C) the process and methods by which the information should be so displayed.
					
					(2)
					Dissemination
 The Secretary shall disseminate the best practices developed under paragraph (1) to health care providers and State agencies.
				
				(b)
				Requirements
 In identifying or facilitating the development of best practices under subsection (a), as applicable, the Secretary, in consultation with appropriate stakeholders, shall consider the following:
				
					(1)
 The potential for addiction relapse or overdose, including overdose death, when opioid medications are prescribed to a patient recovering from opioid use disorder.
				
					(2)
 The benefits of displaying information about a patient’s opioid use disorder history in a manner similar to other potentially lethal medical concerns, including drug allergies and contraindications.
				
					(3)
 The importance of prominently displaying information about a patient’s opioid use disorder when a physician or medical professional is prescribing medication, including methods for avoiding alert fatigue in providers.
				
					(4)
 The importance of a variety of appropriate medical professionals, including physicians, nurses, and pharmacists, to have access to information described in this section when prescribing or dispensing opioid medication, consistent with Federal and State laws and regulations.
				
					(5)
 The importance of protecting patient privacy, including the requirements related to consent for disclosure of substance use disorder information under all applicable laws and regulations.
				
					(6)
 All applicable Federal and State laws and regulations.    Passed the Senate August 3, 2017. Julie E. Adams, Secretary   